DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant elected group I invention, with traverse, during the telephone conversation on December 30, 2020 is acknowledged. Although the election was indicated as being made with traverse, applicant did not distinctly and specifically point out the supposed errors in the restriction requirement. Therefore, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, claims 15-21 stand withdrawn from further consideration. 

Claim Rejections - 35 USC § 112
Claims 1, 3-9, 11-14 and 22 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims are amended to include the feature of the core of the hollow polymeric particle having a pre-swelling diameter of smaller than 50 nm. However, the instant specification fails to describe how nanoparticle core at that level of diameter is formed.  As required in 35 U.S.C. 112(a): “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.”  Here, the only description of how the core of particle diameter of less than 50 nm can be made is in Example 3; however, Example 3 simply suggests to control “predetermined monomer levels” to arrive at an average particle diameter of less than 50 nm.  The vague description of “predetermined monomer levels” is not full, clear or exact to enable the person skilled in the art to make a swellable core with a particle diameter of less than 50 nm.  
Applicant cites the description in prior art references 6,020,435 as proof that such swellable core can be made.  However, the citation describes two ranges of average particle sizes: one starts at 50 nm and the other is less than 50 nm.  The core that is less than 50 nm is from a “seed polymer”, which is not the same “alkaline swellable core” formed  from a reaction of monomers as described in the instant specification.  In particular, as shown in Examples of Patent 6,020,435, swellable cores made by reaction of monomers are all larger than 50 nm in diameter.  Thus, Patent 6,020,435 fails to provides support the claimed feature of a swellable core of less than 50 nm made by a reaction of monomers, as required in the instant claims.
It should be noted also that the description that Applicant cited in the argument is the exact description in Bardman at paragraph 0016.  Moreover, Bardman also states that the cores of the hollow particles are made in accordance with US Pat. No. 6,020,435 (Bardman, para. 0057-0058).  The Bardman reference teaches a swellable core comprising the exact components and proportions as those described in the instant specification; namely, the alkaline swellable core comprising a reaction product formed from one or more hydrophilic acid-functional, monoethylenically unsaturated monomers with at least one nonionic monethylenically unsaturated monomer; wherein, the hydrophilic acid-functional monomers are present in an amount ranging from about 5 wt. % to 100 wt.% and the nonionic monomers are present between 0 wt. % and about 95 wt.% based on the overall weight of the swellable core and wherein the hydrophilic acid-functional, monoethylenically unsaturated monomers used to form the swellable core are selected as one or more from acrylic acid, methacrylic acid, acryloxypropionic acid,
(meth)acryloxypropionic acid, itaconic acid, aconitic acid, maleic acid or anhydride,
fumaric acid, crotonic acid, monomethyl maleate, monomethyl fumarate, monomethyl
itaconate, vinyl phosphonic acid, allyl phosphonic acid, 2-acrylamido-2-
methylpropanephosphonic acid, a-phosphonostyrene, and 2-methylacrylamido-2-
methylpropanephosphonic acid; and the nonionic monethylenically unsaturated monomer are selected as at least one from styrene, alpha-methyl styrene, p-methyl styrene, t-butyl styrene, vinyltoluene, ethylene, vinyl acetate, vinyl chloride, vinylidene chloride, (meth)acrylonitrile, (meth)acrylamide, methyl(meth)acrylate, ethyl(meth)acrylate, butyl(meth)acrylate, 2-ethylhexyl(meth)acrylate, hydroxyl ethyl(meth)acrylate, hydroxypropyl(meth)acrylate, benzyl (meth)acrylate, lauryl (meth)acrylate, oleyl(meth)acrylate, palmityl(meth)acrylate, and stearyl(meth)acrylate. Compare the instant claims 3-4 and the description in Barman at para. 0014-0015.  However, the smallest average particle size of the core of Bardman is 50 nm in unswollen condition  (Bardman 0016).  
In conclusion, Patent 6,020,435 which is used in Applicant’s arguments to support the claim enablement fails to provide the teaching of making of swellable core of diameter less than 50 nm for the reasons discussed above.  Additionally, Example 3 of the instant specification fails to provide the process of making such core in “full, concise, and exact terms” to enable one skilled in the art to make such core without undue experimentation.  Therefore, the instant specification is not enabling for the claimed feature of alkaline swellable core having an average particle diameter of less than 50 nm.

Response to Arguments
Applicant's arguments regarding the rejection under USC 112, first paragraph are not persuasive for the reasons discussed above.  
Upon further consideration, the prior art based rejection is hereby withdrawn.  Bardman teaches a core shell polymer particles comprising components substantially identical to the components described in the instant specification.  Compare instant claims 3-4 to the descriptions in paragraphs 0014-0015 and Examples in Bardman.  However, the swellable cores in Bardman; i.e. cores other than those obtained from seed polymer, are at least 50 nm in diameter, which is outside the diameter required in the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        


May 30, 2022